NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                   No. 09-4359
                                  _____________

                               VERNE A. HODGE,
                                          Appellant
                                     v.

                SUPERIOR COURT OF THE VIRGIN ISLANDS
                            _____________

                         On Appeal from the District Court
                         of the United States Virgin Islands
                         District Court No. 3-07-cv-00087
                  District Judge: The Honorable Juan R. Sanchez

                Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              December 17, 2010

      Before: MCKEE, Chief Judge, FUENTES and SMITH, Circuit Judges

                            (Filed: December 20, 2010)

                             _____________________

                                    OPINION
                             _____________________

SMITH, Circuit Judge.

      In May of 2007, Verne A. Hodge filed a lawsuit against his employer, the

Superior Court of the Virgin Islands (hereafter referred to as the Superior Court),

alleging violations of the Americans with Disabilities Act (ADA), 42 U.S.C.
                                          1
§ 12112, and the Virgin Islands Whistleblowers Protection Act, 10 V.I.C. § 122.1

Thereafter, the District Court granted Hodge’s motion to dismiss his ADA claim

under Federal Rule of Civil Procedure 41(a) and to retain supplemental jurisdiction

over the Whistleblowers Protection Act claim. After the close of discovery, the

Superior Court filed a motion for summary judgment. In a thorough

memorandum, the District Court granted the motion and dismissed Hodge’s

amended complaint with prejudice. Hodge responded by filing motions for, inter

alia, summary judgment in his favor, and for default judgment, both of which were

denied by the District Court. Hodge unsuccessfully sought reconsideration of each

of these orders. This timely appeal followed.2

      We conduct plenary review of a District Court’s grant of summary

judgment. Hutchins v. Wilentz, Goldman & Spitzer, 253 F.3d 176, 181 (3d Cir.

2001). In granting the Superior Court’s motion for summary judgment, the District

Court concluded that Hodge failed to adduce proof of any of the elements of a

prima facie case under the Whistleblowers Protection Act. Hodge contends that

the District Court erred in applying the case law relevant to whistleblower actions.

We disagree. For substantially the reasons given by the District Court, we will

affirm the order granting summary judgment in favor of the Superior Court on


1
  The District Court exercised jurisdiction under 48 U.S.C. § 1612(a) and 28 U.S.C.
§§ 1331 and 1367.
2
  We exercise jurisdiction under 28 U.S.C. § 1291.
                                           2
Hodge’s whistleblower claim.

       Furthermore, because the District Court had already granted summary

judgment in favor of the Superior Court on Hodge’s sole claim, we find no error in

the District Court’s denial of Hodge’s subsequent motion for default judgment or

for summary judgment in his favor.3 Inasmuch as we have concluded that the

District Court did not err in granting summary judgment in favor of the Superior

Court, we will affirm the District Court’s order denying Hodge’s motion for

reconsideration.4




3
  We review the District Court’s refusal to enter a default judgment for an abuse of
discretion. Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000).
4
  The abuse of discretion standard also applies to our review of the denial of a motion for
reconsideration. Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008).
                                             3